Citation Nr: 0828151	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-07 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbago.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran had active service from October 1990 to October 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision, in which the 
RO granted service connection and assigned an initial rating 
of 10 percent for lumbago, effective March 4, 2004.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's lumbago has been manifested by low back 
pain, with forward flexion to 90 degrees, combined range of 
motion to 250 degrees, and normal neurological examination; 
without evidence of muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour.   


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for lumbago are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2007)) includes enhanced 
duties to notify and assist claimants for VA benefits.  VA 
regulations implementing the VCAA have been codified, as 
amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

Effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, 
in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request that a claimant provide any pertinent evidence in the 
claimant's possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

In this appeal, an April 2004 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for a back disorder, as well as what information and evidence 
must be submitted by the veteran and what information and 
evidence would be obtained by VA.  A March 2008 post-rating 
letter specifically informed the veteran of what information 
and evidence was needed to substantiate the claim for an 
initial rating in excess of 10 percent for lumbago.  The 
March 2008 letter also provided the veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

After issuance of each letter, and opportunity for the 
veteran to respond, a May 2008 supplemental statement of the 
case (SSOC) reflects readjudication of the claim.  Hence, the 
veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SSOC, is sufficient to cure a timing defect).  

In summary, the notice requirements pertinent to the issue on 
appeal and duties imposed by the VCAA have been met, and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  The Board finds that the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA laws and regulations and to move forward 
with these claims would not cause any prejudice to the 
veteran.  


Legal Criteria

Disability evaluations are determined by application of the 
criteria set forth in VA's schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, the present 
level of disability is of primary concern.  While the entire 
recorded history of a disability is to be reviewed by the 
rating specialist, the regulations do not give past medical 
report precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

The Board notes, in Fenderson, the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is assignable for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, the combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A rating of 20 
percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is assignable 
where forward flexion of the thoracolumbar spine is 30 
degrees or less, or there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, DCs 5235-5243 (2007).  

Under the rating criteria, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, Plate V.   

While, under Note (1) of the General Rating Formula, VA must 
also consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the veteran's service-connected low back disability, such 
would not be the case here, as all neurological findings 
during the period in question have been normal.  In addition, 
there is no evidence of intervertebral disc syndrome (IVDS).  
As such, the method under the rating schedule for evaluating 
IVDS on the basis of incapacitating episodes is not 
applicable.  See 38 C.F.R. § 4.71a.   

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  


Analysis

Since the veteran's initial grant of service connection for 
lumbago, he has received VA and private treatment for his low 
back disability, and was afforded VA examinations in July 
2004 and March 2005.  

Various statements submitted by the veteran and his friend 
reflect observations regarding the veteran's bouts of 
immobilization, absence from work, and inability to perform 
other activities due to his lumbago.  In a March 2004 
statement the veteran's friend noted that the veteran's back 
injury caused him to be confined to his bed for days at a 
time.  

An April 2004 initial pain assessment conducted by the VA 
reflected a 7 for chronic throbbing low back pain on a scale 
of 0 to 10.  Using the same scale, the veteran reported, at 
best, a rating of 5, and at worst, a rating of 10 for pain in 
the past week, which was better with movement, and worse with 
lifting/bending, stress, massage, activity, medication, cold 
weather, standing, imagery/visualization, heat, cold, and 
lying down.  The veteran indicated his lumbago-related pain 
had no impact on his hygiene, house chores, walking, hobbies, 
driving, appetite or mood; mildly impacted riding in a car; 
moderately impacted sleeping; and severely impacted his 
social life, sex life, and employment.  

In May 2004, the veteran received VA treatment for his 
chronic back pain, and was diagnosed with limited range of 
motion of the lumbar spine, but with cranial nerves II-XII 
intact.  The veteran was referred to a chronic pain clinic 
and was treated with Ibuprofen.  Lumbar spine x-ray studies 
of the same date were negative for bony abnormality.  

During a July 2004 VA examination, the veteran described 
experiencing constant pain in the lower lumbosacral area.  He 
reported an inability to maintain employment due to his back 
injury, and reported previous treatment with Motrin for pain.  
The veteran characterized his pain as sharp and intense at 
times, with flare-ups with bending motions and long-distance 
walking.  The examiner observed local pain distribution, 
without genitourinary, bowel movement, or erection problems, 
but with some intermittent numbness sensation going down the 
bilateral posterior calves into the heels of the feet.  The 
medical history did not reflect use of a walker, brace or 
arthrosis, nor was there a history of recent falls or of 
other back strains.  A notation was made that the veteran was 
not an accurate historian.  

On examination, the veteran's lumbosacral spine showed no 
signs of scoliosis; however, there was mild tenderness to 
palpation around the L4-L5 area into the bilateral LS sacral 
areas.  Notch tenderness and straight-leg raise were 
negative.  Painless range of motion was as follows: forward 
flexion was to 80 degrees, with pain where he cannot bend 
further; extension was to 25 degrees; bilateral lateral 
bending was to 20 degrees; and bilateral rotation was to 30 
degrees, at which point a lot of pain commenced.  The July 
2004 examiner's diagnosis was lumbago, possibly onset from 
trauma.  The examiner indicated the veteran may have showed 
some signs of L5-S1 compression.  

In January 2005, following a motor vehicle accident, a 
private physician examined the veteran, and indicated 
findings for range of motion as follows: forward lumbar 
flexion was to 40 degrees, with pain, and to 60 degrees; 
lumbar extension was to 15 degrees, with pain, and to 25 
degrees; bilateral lateral flexion was to 15 degrees with 
pain, and to 25 degrees; and bilateral rotation was to 10 
degrees with pain, and to 25 degrees.  The physician 
diagnosed the veteran with moderate lumbar sprain/strain 
based on positive objective findings of muscle spasm, 
fixation, decreased range of motion, swelling and tenderness.  
Significantly, the physician noted that the cause of the 
veteran's condition was a motor vehicle accident, and that 
the subjective complaint and objective findings are causally 
related to the accident.  By March 2, 2005, the veteran was 
reporting pain of 0 on a scale of 0 to 10, indicating no 
symptom present.  

Here, the Board finds that the January 2005 private 
physician's findings, reflecting decreased range of motion 
due to pain in the lumbar spine, are not shown to be due to 
his service-connected lumbago, but rather to an intervening 
injury that is nonservice-connected.  

A January 2005 VA treatment record showed findings of limited 
range of motion of the lumbar spine, but was negative for 
loss of sensation in the lower extremities.  A February 2005 
MRI of the lumbar spine revealed mild disc desiccation at L5-
S1 with minimal central annular bulge, and without disc 
herniation or spinal stenosis. Again, the veteran was 
assessed with chronic back pain and was found to have limited 
range of motion of the lumbar spine; however, findings were 
negative for loss of sensation in the lower extremities.  

During a March 2005 VA spine examination, the examiner noted 
that, upon thorough review of the veteran's claims file, he 
was unable to locate any record of the veteran's original 
spinal injury.  The veteran presented with a history of 
recurrent back pain and recent motor vehicle accident.  
Minimal central disk herniated nucleus or nerve root 
impairment, was shown on his February 2005 MRI.  The examiner 
noted no bowel or bladder symptoms, no fevers or dizziness, 
and indicated that the veteran did not use assistive devices 
for walking.  The veteran complained of pain, precipitated by 
bending or walking too far, which caused difficulty sleeping.  
He reported occasional treatment by a chiropractor, but had 
no other treatment for his pain.  The veteran complained 
that, with repeated use, his pain increased his functional 
loss.  His pain did not, however, interfere with daily 
activities and did not necessitate surgery.  The veteran 
reported intermittent numbness sensation in the posterior 
calves in both of his legs, and alleged he was unable to work 
due to the pain.  

On physical examination, the thoracic spine examination was 
negative with no tenderness or muscle spasm.  The veteran's 
thoracic lumbar spine had marked spasm and tenderness over 
the lumbosacral muscles and the sacroiliac joints.   On 
neurological examination, deep tendon reflexes, sphincter 
tone, and vibration were intact.  Additionally, the veteran 
could walk on his heels and toes.  Range of motion of the 
thoracolumbar spine was as follows: forward flexion was to 90 
degrees; extension was to 20 degrees; left lateral flexion 
was to 25 degrees; right lateral flexion was to 30 degrees; 
left rotation was to 40 degrees; and right rotation was to 45 
degrees.  X-rays of the sacroiliac joints, sedimentation 
rate, and an ANA titer were obtained.  The veteran was 
diagnosed with lumbar pain, primarily muscular in origin, 
without evidence of degenerative joint disease, degenerative 
disk disease, or radiculopathy; and ruled out sacroiliac 
arthritis.  

During his March 2005 VA neurology examination, the veteran 
reported pain of a gripping and throbbing nature, and rated 
it 6-7 on a scale of 0 to10, and with very severe spasms, to 
10.  However, he denied any radiating pain, or any bowel or 
bladder incontinence.  The veteran reported that his pain, 
overall, does not interfere with his daily activities, though 
it has altered the nature of his employment opportunities.  
The examiner noted the veteran was undergoing vocational 
rehabilitation.  

On examination, the veteran was not found to be in acute 
distress; however, he was unable to perform a good straight 
leg raise due to his desire to protect his back.  The veteran 
admitted to pain in his lower back, thus the examiner's 
findings were unclear as to whether or not the veteran had 
positive bilateral straight leg raise, or not.  Examination 
of the back revealed tenderness at the L4-L5 spinus process, 
and bilateral paraspinal spasm throughout the lumbar region.  
Motor exam revealed full active and passive range of motion.  
Strength was rated at 5/5 globally, except for bilateral 
iliopsoas, which was 4+/5 secondary to pain.  On sensory 
exam, there was normal light touch to vibration, pinprick, 
and proprioception throughout.  Deep tendon reflexes were 1+ 
in the bilateral upper extremities and trace in the bilateral 
lower extremities.  The veteran's gait was assessed as normal 
and nonstressed, with good heel toe and tandem walk.  Review 
of spine x-rays from May 2004 showed normal findings and no 
bony abnormalities.  The examiner noted the veteran's 
February 2005 MRI of the lumbar spine revealed mild disk 
desiccation at L5-S1 with minimal central annular bulge, but 
without disk herniation or spinal stenosis.  

The veteran was diagnosed with some evidence of early 
spondylosis on MRI of the lumbar spine and CT of the thoracic 
spine, with musculoskeletal pain, and without radicular pain 
or, on exam, radiculopathy.  The examiner opined that the 
veteran's pain could stem from arthritic changes in the 
lumbar spine, and recommended treatment with anti-
inflammatory medications and muscle relaxants.  

Considering the evidence in light of the applicable criteria, 
the Board finds that the criteria for an initial rating in 
excess of 10 percent for lumbago are not met.  

The veteran is not entitled to a rating higher than 10 
percent under DC 5237, as the medical evidence does not 
reflect a basis for a higher rating under the General Rating 
Formula.  In this regard, the range of motion testing during 
the period in question did not indicate forward flexion 
greater than 30 degrees but not greater than 60 degrees, or 
combined range of motion of not greater than 120 degrees.  
Rather, the VA examination results showed forward flexion 
ranging between 80 and 90 degrees, and combined range of 
motion ranging between 205 and 250 degrees.  

In addition, the medical evidence of record does not 
demonstrate muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour. As noted above, 
the July 2004 VA examiner found no signs of scoliosis, and 
the February 2005 MRI test results were negative for disc 
herniation or spinal stenosis.  Furthermore, VA examinations 
in March 2005 were also negative for spinal stenosis or disk 
herniation; motor exam revealed full active and passive range 
of motion; strength was 5/5 globally, and 4+/5, secondary to 
pain in bilateral iliopsoas; gait was normal and nonstressed; 
and he had good heel toe and tandem walk without the 
assistance of walking support or braces.  

The Board has considered the veteran's complaints regarding 
his lumbago interfering with activities; however, there was 
no objective medical evidence indicating additional 
limitation of motion or increased pain on repetitive motion.  
For example, the veteran's April 2004 pain assessment 
reflected that his pain did not impact his hygiene, house 
chores, walking, hobbies, driving, appetite or mood.  Also, 
in both March 2005 VA examinations, the veteran indicated 
that his back pain did not generally interfere with his daily 
activities or necessitate the use of braces or treatment 
beyond occasionally seeing a chiropractor.  Thus, 
consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. 
App. at 204-7, provides no basis for a higher rating.  

Accordingly, the objective medical evidence of record does 
not indicate that the veteran's service-connected lumbago 
warrants the assignment of an initial schedular rating in 
excess of 10 percent.  

Additionally, the Board has considered whether the veteran 
was entitled to "staged" ratings for his service-connected 
lumbago as prescribed by the Court in Fenderson, supra.  
However, at no time since service has the service-connected 
disability been more disabling than as currently rated.  

The Board acknowledges that January 2005 private records 
reflected a more disabling picture; however, as these 
findings have been related solely to his January 2005 motor 
vehicle accident, they will not be considered as part of his 
service-connected disability for rating purposes.  Moreover, 
as agreed to during a March 2005 informal hearing conference, 
the RO obtained the veteran's vocational rehabilitation 
folder and VA treatment records, and reviewed them along with 
private treatment records.  Furthermore, the veteran was 
scheduled for another VA examination in April 2008, but he 
failed to report.  He did not explain the reason for that 
failure nor did he request that such examination be 
rescheduled.  The law provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated on the 
evidence of record.  See 38 C.F.R. § 3.655(b).  

For all the foregoing reasons, claim for an initial rating in 
excess of 10 percent for lumbago must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating in excess of 10 percent for lumbago is 
denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


